Citation Nr: 0932131	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for major depression, 
dysthymic disorder.

2.  Entitlement to service connection for Gulf War Syndrome, 
to include major depression, dysthymic disorder, memory loss 
and loss of ambition.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal following an April 2006 Board remand.  It was 
originally on appeal from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's diagnosed major depressive disorder is related to 
military service.  

2.  The Veteran does not have a disability due to an 
undiagnosed illness, and the evidence does not show that 
depression, dysthymic disorder, memory loss or loss of 
ambition are related to service.  


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  Gulf War Syndrome, to include major depression, dysthymic 
disorder, memory loss and loss of ambition, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2008).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

The Board remanded this case in April 2006 for the RO to 
consider newly submitted evidence and to ensure full 
compliance with the notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§§ 3.159.  A remand by the Board confers upon the Veteran, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When 
remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The RO considered newly submitted evidence in a June 
2009 supplemental statement of the case.  Also, as discussed 
below, the Board finds that the Veteran was properly notified 
with regard to developing his claim.  The Board finds that 
the RO's actions were in substantial compliance with the 
April 2006 remand.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in two letters dated in March 2004.  In those 
letters, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In a correspondence dated in May 2006, the Appeals Management 
Center (AMC) informed the Veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The AMC explained how the 
disability rating and effective date are determined.  
Although VA did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in June 
2009.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds 
that in issuing this letter, the RO has satisfied the 
requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records, VA medical center (VAMC) treatment records and 
private psychological records.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

The Board notes that the Veteran was not provided with a VA 
examination.  The Board's duty to assist requires obtaining a 
medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to obtain a 
medical opinion arises only if, among other things, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but establishes that the Veteran suffered an event, injury, 
or disease in service or that certain diseases manifested 
during an applicable presumptive period.  Id.  Whether the 
Veteran suffered an event, injury, or disease in service a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  For reasons cited more fully below, 
there is no credible evidence of an in-service injury, event 
or disease that triggers VA's duty to provide an examination.

Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Major Depression, Dysthymic Disorder

The Veteran filed a claim for service connection for Gulf War 
syndrome in March 2004, which the RO interpreted to include a 
claim for depression.  The RO denied the claim in April 2004, 
and the Veteran appeals that decision.  

The evidence of record shows that the Veteran has a current 
diagnosis of depression.  The record shows treatment for 
depression beginning in April 2003.  A VA psychiatric 
evaluation dated in June 2003 contains a diagnosis of 
dysthymic disorder, which the Veteran stated was 
characterized by no energy, drive or desire to do anything.  
Letters from Dr. Hartman, the Veteran's VA doctor, dated in 
February 2004 and September 2004, also indicate the Veteran 
has a diagnosis of major depression.  VAMC treatment notes 
have confirmed his diagnoses of depression and dysthymic 
disorder. 

However, there is no evidence that the Veteran incurred 
depression during service, incurred a psychosis within one 
year of service or manifested a continuity of symptomatology 
indicative of depression in the first several years following 
discharge from service.  38 C.F.R. § 3.303; Pond, 12 Vet. 
App. at 346.  Specifically, the Veteran's service medical 
records do not show that the Veteran complained of or 
received treatment for depression or any other psychiatric 
disorder during service.  The record shows that the Veteran 
did not seek treatment for depression until 2003, 11 years 
after the Veteran was discharged from service.  Furthermore, 
there is no competent medical evidence or opinion that 
indicates a relationship between the Veteran's current 
depression and his active military service.  

The only evidence in favor of the Veteran's claim is his own 
statements and two March 2004 letters written by his ex-wife 
and a friend.  Lay persons can provide an account of 
observable symptoms, such as a depressive mood.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters, such as an opinion that 
a psychiatric disorder was caused by or aggravated by 
military service, have no probative value because lay persons 
are not competent to offer such medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(professional opinions are required to address areas of 
knowledge requiring expertise).  Therefore, the lay evidence 
offered by the Veteran, his ex-wife and his friend is not 
competent medical evidence and does not prove a relationship 
between the Veteran's depression and his military service.  
  
The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the preponderance of the evidence 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Gulf War Syndrome

The Veteran claims that he has suffered from Gulf War 
Syndrome since returning from active duty in Southwest Asia 
during Operation Desert Storm.  

VA shall pay compensation to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the persistent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from Part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or symtomatology 
are similar.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: (1) fatigue; (2) unexplained rashes or other 
dermatological signs or symptoms; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurological signs and symptoms; 
(7)neuropsychological signs or symptoms; (8) signs or 
symptoms involving the upper or lower respiratory system; (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight 
loss; (13) menstrual disorders.  Id.  

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran attributes his claimed major depression, 
dysthymic disorder, memory loss and loss of ambition to his 
Persian Gulf experiences.  The Veteran's DD form 214 shows 
that he had six months of foreign service and received the 
Kuwait Liberation Medal and Southwest Asia Service Medal.  
Period of service data confirmed that the Veteran served in 
Southwest Asia from January 27, 1991 to August 11, 1991.  

The Veteran has been diagnosed with various psychological 
disorders.  A private medical record dated in February 1994 
contains a diagnosis of anxiety disorder and personality 
disorder.  The record shows treatment for depression 
beginning in April 2003.  A VA psychiatric evaluation dated 
in June 2003 contains a diagnosis of dysthymic disorder, 
which the Veteran stated was characterized by no energy, 
drive or desire to do anything.  

However, the Veteran's service treatment records are negative 
for complaints of or treatment for any mental condition or 
notations of symptoms of an undiagnosed condition.  Further, 
the record shows that the Veteran did not seek treatment for 
a mental condition until 2003, 11 years after service.  

The Veteran has repeatedly stated, as shown by VAMC records, 
SSA records, his May 2004 notice of disagreement and his 
September 2004 substantive appeal, that he was granted an 
early separation from service and was barred from 
reenlistment.  The Veteran has given various reasons for 
this.  In the report of a June 2003 VA psychiatric 
evaluation, the Veteran reported that he left service early 
because he wanted to be with his family.  In an SSA record 
dated in April 2007, the Veteran wrote that he requested an 
early separation from the Army after his first tour in the 
Gulf War.  In his May 2004 notice of disagreement, the 
Veteran stated that he was barred from reenlistment due to a 
mental condition.  In his September 2004 substantive appeal, 
the Veteran stated that he was treated prior to enlistment 
for anxiety/nervousness, but his service in the Persian Gulf 
aggravated his minor condition to the point that the 
requested an early out, which he stated was granted due to 
his state of mind.  However, the Veteran's service personnel 
records reveal that the real reason for his separation and 
bar to reenlistment was an arrest in February 1992 for 
driving while intoxicated.  There was no indication that his 
separation was due to mental illness.  

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. 
Cir. 2006)).  The appellant's credibility affects the weight 
to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  The 
Board finds that, since the Veteran's statements regarding 
his bar to reenlistment have varied so widely, his statements 
offer little probative value as to the presence of a 
psychological condition in service.  

The Veteran received a VA neuropsychological evaluation 
unrelated to his claim in February 2006.  During the 
evaluation, the Veteran complained of memory problems and 
relayed a history of two traumatic brain injuries.  He was 
involved in a motorcycle accident in 1980 and was not wearing 
a helmet at the time.  In 1984, he was involved in a motor 
vehicle accident wherein he was ejected from the vehicle.  
The Veteran also relayed a history of depression.  The VA 
examiner stated that the etiology of the Veteran's problems 
is likely multifactorial.  He noted that the pattern of 
deficits noted are most suggestive of problems stemming from 
his two traumatic brain injuries.

The Board finds that entitlement to service connection for 
Gulf War Syndrome is not warranted.  While the Veteran 
demonstrates neuropsychological signs or symptoms, there is 
no evidence that the Veteran suffered from neuropsychological 
signs or symptoms in service or that his current symptoms 
have not been attributed to any known clinical diagnosis.  As 
the Veteran does not have a chronic multisymptom disability 
that is the result of an undiagnosed illness, entitlement to 
service connection for Gulf War syndrome is precluded.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to major depression, dysthymic disorder is 
denied.  

Entitlement to Gulf War Syndrome to include major depression, 
dysthymic disorder, memory loss and loss of ambition, is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


